Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a steering wheel including, in combination, a light bar, and a light guiding element that is configured to deflect the visible light emitted from the visible light sources toward the radiating opening so that the visible light is radiated from the radiating opening, the light guiding element extending from a side of the back surface to a side of the front surface of the substrate via the gap.
Claim 10 recites a steering wheel including, in combination, a light bar, and a light guiding element that is configured to deflect the visible light emitted from the visible light sources toward the radiating opening so that the visible light is radiated from the radiating opening, the light guiding element including a light-source-side portion that is disposed in a vicinity of the visible light sources in a side of the back surface of the substrate, and an opening-side portion that intersects with the light-source-side portion and extends from the side of the back surface to a side of the front surface of the substrate, thus the light guiding element having a generally L cross-sectional shape.
These above features are not disclosed or suggested by the prior of record.
Claims 2-9 and 11-13 depend on claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spencer et al. U.S. 2019/0016383 A1 discloses a steering wheel assembly 100, a light guide or light diffuser 140, PCBs 150 and LEDs 152.
Gascon Rivera et al. U.S. 10,071,684 B2 discloses a steering wheel assembly 12, light sources 18, a side housing 20 and a flexible light guide 22.
Lisseman et al. U.S. 9,821,703 B2 discloses a steering apparatus for a vehicle having a light element associated with a PCB mounted to the steering wheel grip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875